DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the Amendment filed on 07/29/2021.
As per instant Examiner Amendment, claims 1, 6, 7, 12, 14, 16, 19, and 20 have been further amended, claim 2, 4, 5, 8, 10, 11, 15, 17, and 18, have been cancelled, and claims 21-24 have been newly added.
Claims 1, 3, 6, 7, 9, 12-14, 16, and 19-24 have been examined and are pending in this application. Claims 1, 7, and 14 are independent.
Claims 1, 3, 6, 7, 9, 12-14, 16, and 19-24 are allowed.
Response to Arguments/Remarks
Claims 1, 3, 6, 7, 9, 12-14, 16, and 19-24 are allowed.
Examiner's Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system for a network interface. The method includes adding a blocking access control entry to an access control list for a network interface of a network switch, wherein the blocking entry causes the network interface to block traffic from passing through the network interface; removing one or more current access control entries from the access control list, except for the blocking entry, after adding the blocking entry to the access control list; adding one or more new access control entries to the access control list, without removing the blocking entry, after 
The closest prior art, as previously recited, Duda (US 2017/0346790) is generally directed to technique that installs a new access control list for a port of a network element is described. In an exemplary embodiment, a network element receives an indication that the first access control list for the port is to be updated with a second access control list and the port processes data communicated with port with the first access control list. In addition, the network element configures the port to use a fallback access control list, where the fallback access control list includes a plurality of rules and the port uses the fallback access control list to process data communicated with the port. Furthermore, the network element loads the second access control list for the port. The network element additionally configures the port to use the second access control list, wherein the port uses the second access control list to process data communicated with the port, Adriaens et al (US 2015/0067086) is generally directed to distributed storage system that includes memory hosts. Each memory host includes non-transitory memory and a network interface controller in communication with the memory and servicing remote direct memory access requests from clients. The memory receives a data transfer rate from each client in communication with the memory host through remote direct memory access. Each memory host also includes a data processor in communication with the memory and the network interface controller. The data processor executes a host process that reads each received client data transfer rate, determines a throttle data transfer rate for each client, and writes each throttle data transfer rate to non-transitory memory accessible by 
The Examiner concludes that in addition to the Applicant's arguments/Remarks, filed on 07/29/2021 with the amendment, prior art of reference does not teach at least the limitations of the independent claims 1, 7 and 14, in which limitations of the dependent claim 6 has been incorporated in addition to the additional limitations none of Duda, Adriaens, and Banshal, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claim 1. For example, none of the cited prior art teaches or suggest the steps of selecting a traffic type from at least Ethernet traffic, Internet protocol version 4 (IPv4) traffic, and Internet protocol version 6 (IPv6) traffic; inserting a single blocking access control entry into an access control list associated with the selected traffic type as a highest-priority access control entry, wherein the single blocking access control entry causes the network interface to block traffic from passing through the network interface; removing one or more current access control entries from the access control list, except for the single blocking access control entry, after inserting the single blocking access control entry into the access control list; adding one or more new access control entries to the access control list, without removing the single blocking access control entry, after removing the one or more current access control entries from the access control list; and removing the single blocking access control entry from the access control list after adding the one or more new access control entries to the access control list, as a whole with the remaining limitations.
Therefore, the claim 1 is considered allowable over the cited prior art.
As to claim 7, the claim is directed to a system, and the claim limitations are similar to the claim limitations of the method claim 1.  Therefore, claim 7 is also considered allowable for the same reason set forth above for claim 1.
As to claim 14, the claim is directed to a storage medium, and the claim limitations are similar to the claim limitations of the method claim 1.  Therefore, claim 14 is also considered allowable for the same reason set forth above for claim 1.
As to claims 3, 6, 9, 12, 13, 16, and 19-24, the claims are dependent from claims 1, 7 or 14 respectively, and are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439